

117 HR 3303 IH: Close the Double Subsidy Loophole for Electric Vehicles Act
U.S. House of Representatives
2021-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3303IN THE HOUSE OF REPRESENTATIVESMay 18, 2021Mr. Estes introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to reduce the tax credit for new qualified plug-in electric drive motor vehicles by State subsidies for these vehicles.1.Short titleThis Act may be cited as the Close the Double Subsidy Loophole for Electric Vehicles Act.2.Qualified plug-in electric vehicle tax credit reduction in connection with State subsidy(a)In generalSubsection (f) of section 30D of the Internal Revenue Code of 1986 is amended by adding at the end the following:(8)Reduction for State subsidies(A)In generalThe amount allowed as a credit under this section (without regard to this paragraph) with respect to a vehicle to which this section applies shall be reduced (but not below zero) by the amount of any subsidy in connection with the acquisition or ownership of the vehicle made available by the State in which such vehicle is registered and placed in service by the taxpayer.(B)SubsidyFor purposes of subparagraph (A), term subsidy means direct or indirect financial assistance, including tax credits or deductions from taxable income, grants, loans, rebates, vehicle license tax discounts, and vouchers..(b)Effective dateThe amendment made by subsection (a) shall apply to property placed in service after the date of the enactment of this Act.